JOHNSTONE, Justice,
Concurring in Part and Dissenting in Part.
I respectfully dissent from that portion of the majority’s Opinion that reverses for a new trial on the basis that Wiley did not have adequate notice of the trial date.
As the Court of Appeals noted, this case was actively litigated for years, and even *24removed to federal court at one point in time before being returned to the Knox Circuit Court. Wiley had representation for some two years before his counsel withdrew. He then absented himself from the Commonwealth to relocate in Texas and operate another business school. He, of course, faded to inform the court or opposing counsel of his whereabouts, and efforts to locate Wiley proved to be unsuccessful.
Eventually, a trial date was scheduled for November 17, 1997. On November 13, four days before trial, Wiley made an unexpected appearance moving, pro se, for a continuance. Wiley was informed by the court that his motion to continue was denied, and that trial would proceed against him on November 17.
It is undisputed that Wiley failed to appear for trial on the issue of liability. In reversing, the majority relies on CR 40 which provides for reasonable notice to all parties not in default, and CR 5.02, which deals with, inter alia, service upon the clerk of the court when the address of a party is unknown.
I see little application in CR 5.02 as the party appeared in court. Further, CR 40 seems inapplicable as it is undisputed that Wiley had actual notice.
The majority cites Burns v. Brewster, Ky., 338 S.W.2d 908 (1960), as authority for the proposition that it is fundamental that notice of trial be given or received by the parties. The majority fails, however, to include the following language from Bums:
True, it is a familiar rule that parties litigant, once in court, either for themselves or through their attorneys, must keep track of their cases and take notice of the time of trial when the date has been fixed according to rules. Of course, if they have actual and seasonable notice thereof, they may be estopped from raising omission of a strict compliance with the rules.
Burns, 338 S.W.2d at 910.
I believe the above language is as true and logical today as it was forty-one years ago when our predecessor court put it to paper. Wiley appeared in court and the trial judge informed him of his trial date. He should now be estopped from raising omissions, if any, of strict compliance with the rules. To reverse the judgment of the jury and remand this case for a new trial is to reward Wiley for his admitted failure to keep track of his case and his willful and voluntary absence from his trial.
I would affirm the Court of Appeals in all respects.
GRAVES, J., and FLETCHER, S.J., join this dissenting opinion.